Citation Nr: 1742292	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received regarding the issue of whether the appellant can be recognized as the Veteran's surviving spouse for purposes of entitlement to dependency and indemnity compensation (DIC) benefits, accrued benefits, and widow's pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and J.S.

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958, and from July 1958 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 notification letter from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the proceeding is associated with the claims file.  

At the Board hearing, the undersigned advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Board notes that since the issuance of the July 2014 Statement of the Case, the appellant has submitted additional evidence that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ), including lay statements from the appellant, and duplicate copies of evidence that was previously associated with the claims file, such as the appellant and Veteran's marriage certificate, the Veteran's death certificate, and a 1970 treatment record pertaining to the Veteran's schizophrenia.  As the instant substantive appeal was filed after February 2, 2013, and there is no indication that she requested, in writing, that the AOJ initially review this evidence, the Board concludes that it may proceed to adjudicate the instant claim.  38 U.S.C.A. § 7105(e).  

The issue of entitlement to burial benefits has been raised by the record in a VA Form 21-530 that was filed in June 2011, but it does not appear that this issue has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  In an April 1999 letter, the RO denied the appellant's claim for DIC, pension, and accrued benefits as the surviving spouse of the Veteran because she and the Veteran divorced in July 1975.  

2.  The additional evidence associated with the claims file following the April 1999 decision does not relate to an unestablished fact necessary to substantiate the appellant's request to reopen the issue of whether she can be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC, accrued benefits, and widow's pension, nor does it otherwise raise a reasonable possibility of substantiating her claim.  


CONCLUSIONS OF LAW

1.  The April 1999 decision from the RO, which denied the appellant's claim for DIC, death pension, and accrued benefits as the surviving spouse of the Veteran, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the RO's April 1999 decision is not new and material, and the request to reopen the issue of whether the appellant can be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC, accrued benefits, and widow's pension, must be denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by a letter dated in June 2010.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(b).  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Of note, marriage and divorce records, a death certificate, and lay statements have been associated with the record.  The appellant has not identified any additional relevant evidence concerning her claim, nor does the record otherwise reflect that there is outstanding evidence that would support her claim.  Accordingly, the Board concludes that no further assistance is required for VA to comply with its duty to assist.  

II.  Claim to Reopen

	Legal Criteria

In general, a claim that has been denied by the RO or the Board may not thereafter be reopened or allowed.  See 38 U.S.C.A. §§ 7104(a), 7105(c).  An exception to this rule is set forth in 38 U.S.C.A. § 5108, which pertains to reopening disallowed claims.  

To reopen a claim that has been denied by a final decision, a claimant must present new and material evidence in support of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New evidence" means existing evidence that was not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

There is generally a low threshold for determining that a claimant has presented new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, the phrase "raise a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  See Shade, 24 Vet. App. at 121.  

For purposes of reopening a claim, the credibility of newly presented evidence is generally presumed, unless the evidence is inherently incredible or beyond the competence of the witness presenting the evidence.  See, e.g., Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

	Factual Background and Legal Analysis

The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in December 1985.  In a January 1986 letter, the RO notified the appellant that she was not entitled to VA death benefits.  

The Board subsequently denied the appellant's request to be recognized as the Veteran's surviving spouse for purposes of DIC benefits in November 1988.  The Board denied the appellant's claim because the evidence showed that the Veteran and the appellant were divorced for many years prior to his death and did not remarry.  As the appellant was not married to the Veteran when he died, she could not be considered his surviving spouse as defined by the applicable criteria.  The Board noted the appellant's contentions that she did not sign a divorce decree; that even if the divorce decree was valid, the Veteran did not have the mental capacity to initiate divorce proceedings; and that it was the Veteran, not the appellant, who abandoned his family.  The Board also referenced the fact that the appellant had acknowledged to VA, in writing, that she was divorced from the Veteran.  The Board maintained that in absence of an order setting aside the final judgment of divorce, the appellant could not be recognized as the Veteran's surviving spouse for purposes of VA benefits.  The Board's decision became final on November 28, 1988, the date upon which the decision was stamped with a mailing date.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Following the Board's November 1988 decision, the appellant filed a VA Form 21-534 in July 1994.  In a September 1994 letter, the appellant was notified that her claim for death benefits was previously denied by the RO in January 1986, and by the Board in November 1988, as she was not married to the Veteran at the time of his death.  There is no indication that the appellant was informed of her appeal rights in this letter, and as such, the September 1994 letter does not constitute a final rating decision.  See 38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103(b), 3.104, 19.25, 20.1103; Cook v. Principi, 318 F.3d 1334, 1340-41 (2002) (providing that the time for appealing a decision by the RO does not begin to run where VA fails to comply with statutory procedural requirements regarding notification of benefit determinations).  The Board also notes that there is no indication that the appellant filed a notice of disagreement with respect to the September 1994 notification letter, or submitted additional evidence within one year of the letter, and as such, it is considered abandoned.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 3.158.  

The appellant filed another VA Form 21-534 in October 1998.  In April 1999, the RO sent the appellant a notification letter which indicated that it was unable to approve her claim for DIC, pension, or accrued benefits as the surviving spouse of the Veteran because she was divorced from the Veteran in July 1975.  According to the letter, an attached VA Form 4107 explained her right to appeal.  As the Veteran never initiated an appeal of the April 1999 decision, and no new and material evidence was received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

The appellant subsequently filed a VA Form 21-534 in August 2005.  In a February 2006 letter, the appellant was informed that the RO denied her claim, as the evidence showed that she and the Veteran were divorced at the time of his death, and as such, she was not entitled to death benefits because she could not be recognized as the Veteran's spouse.  The letter provides that information was included on what the appellant should do if she disagreed with the RO's decision.  However, the letter contains no indication that an enclosure was attached, and as such, it is not considered a final decision.  See 38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103(b), 3.104, 19.25, 20.1103; Cook, 318 F.3d at 1340-41.  Additionally, as the appellant did not file a notice of disagreement with respect to the February 2006 notification letter, or submit additional evidence within one year of the letter, the claim is considered abandoned.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 3.158.  

The appellant filed another VA Form 21-534 in March 2010.  In a June 4, 2010 letter, the RO noted that the appellant had already been denied DIC benefits as a result of being divorced at the time of his death, and that if she wished to reopen her claim for DIC benefits, she must provide evidence showing that she and the Veteran were still married at the time of his death.  There is no indication that the letter included appeal rights.  VA subsequently received a July 2010 letter that was sent to the appellant's Member of Congress, in which she indicated, in pertinent part, that she wished to appeal VA's decision regarding her claim for DIC benefits.  The RO sent the appellant a letter in September 2010, in which it indicated that it could not accept this July 2010 correspondence as a notice of disagreement, as she was not given her appeal rights with the June 2010 letter.  The letter also noted that her claim had previously been denied because she and the Veteran were divorced at the time of his death, and as such, she could not be recognized as his surviving spouse for DIC purposes.  On June 2, 2011, the appellant filed a letter asking that VA "reconsider her request for assistance," and on June 9, 2011, she filed another VA Form 21-534.  

In light of the history above, the April 1999 notification letter comprises the last final rating decision in the appellant's case.  At the time of the April 1999 decision, the evidence, in pertinent part, included a marriage certificate showing the Veteran and appellant were married in September 1958 in the State of New Jersey; a final judgment of the Superior Court of California, County of Monterey, dissolving the marriage between the appellant (listed as the petitioner) and the Veteran on July 3, 1975; the Veteran's November 1985 death certificate; and an August 1979 VA Form 21-686c, Declaration of Marital Status, completed by the appellant, in which she acknowledged that she divorced the Veteran in September 1975.  

The record also consisted of various statements from the appellant, such as September 1986 and September 1987 statements, in which she contended that her divorce from the Veteran should have been ruled invalid, as the Veteran was not mentally capable of making rational decisions when he filed for divorce.  In these statements, the appellant also maintained that she never signed divorce papers or appeared in court to contest the divorce, and that she was informed of the divorce only after it was finalized.  She also wrote that she and the Veteran continued to live "as man and wife" following their divorce, that their lives did not change in any manner except for the fact that they were divorced "on paper," and that she took care of the Veteran until his death.  The appellant also maintained that she was hurt or injured while caring for the Veteran before he died, such as in statements dated in July 1987 and June 1988.  

The record also included a February 1988 statement from the appellant's former attorney, G.B., who wrote that he believed that the Veteran suffered from episodes of irrational behavior, that he was surprised when the Veteran brought an action for divorce, and that the appellant did not want a divorce.  G.B. believed that the appellant continued to care for the Veteran until his death, as the appellant's feeling of responsibility for the Veteran continued to be that of a wife for a husband until his death.  In addition, the record included a May 1988 letter from Dr. C. Lewis, who wrote that he examined the Veteran in 1971, who, at the time, was suffering from paranoid schizophrenia and was incompetent to handle his own affairs.  In a June 1988 letter, the appellant and Veteran's son, J.P.S., wrote that the Veteran's schizophrenia made him unstable and that the appellant took care of the household.  

Evidence added to the claims file since the April 1999 decision, in pertinent part, includes multiple statements from the appellant.  In an October 2005 statement, the appellant stated that she was the "living unmarried spouse" of the Veteran, and that she had never married anyone else.  In a June 2011 letter, the appellant wrote that she and the Veteran should not have been given a divorce because of the Veteran's purported incapacity, that she never signed for a divorce, and that she suffered hardships taking care of the Veteran in their home.  In her April 2012 notice of disagreement, the appellant, through her representative, maintained that the divorce between her and the Veteran was invalid, as it was filed without her knowledge or opportunity to contest, and the Veteran was not competent to enter into a divorce.  She also provided that she and the Veteran continued to live together as "man and wife" following their divorce, until his death.  In her August 2014 VA Form 9, the appellant, through her representative, contended that she lived with the Veteran and took care of his needs following their divorce, and that they presented themselves as "man and wife."  In a February 2017 statement, the appellant wrote that she lived with, and took care of, the Veteran until his death.  She also maintained that the Veteran had paranoid schizophrenia and was given a divorce at his request, not hers, and that she signed the divorce papers after two years of verbal and physical abuse from the Veteran.  In an August 2017 statement, the appellant wrote that the Veteran had been diagnosed with paranoid schizophrenia during service and that after his release from the military, he was ill, incompetent, and unable to hold a job or to make rational decisions.  The appellant maintained that the Veteran's decision to get a divorce was irrational, as he would say that "God told him to leave [her.]"  She wrote that she had injuries that were caused by his "incompetent violence."  

Evidence received since the April 1999 decision also includes October 2005 and June 2011 statements from the appellant and the Veteran's daughter, J.S.  In these statements, J.S. wrote that the Veteran had been incapable of living on his own, that he was physically abuse toward the appellant, and that the appellant and Veteran cohabitated after their divorce until the Veteran's passing, during which time, the appellant took care of the Veteran.  

The appellant also submitted a letter from Dr. C. Johnson dated in 2005, in which he wrote about emotional problems experienced by the appellant on account of her relationship with the Veteran.  He also wrote that the appellant continued to care for the Veteran after their divorce.  

The record also includes a January 2007 letter from psychologist S. Haradon, in which she noted the Veteran's long history of schizophrenia and maintained that he was in a "very deteriorated psychiatric state" when he filed for divorce, placing the appellant as the petitioner without her consent or wishes.  She maintained that the appellant supported the Veteran financially and emotionally through many years of his mental illness and would never have initiated a divorce, and that VA should consider the appellant's claim for death benefits as "valid and her legal right."  

The appellant has also submitted medical records showing the Veteran's diagnosis of, and treatment for, chronic schizophrenia, paranoid type, in addition to duplicate copies of her and the Veteran's 1958 marriage certificate and the Veteran's November 1985 death certificate.  

In addition, the appellant and J.S., the appellant and Veteran's daughter, gave testimony at a June 2017 Board videoconference hearing.  At the hearing, the appellant maintained that although she and the Veteran were divorced and there was no discussion about re-marriage following the divorce, they continued to continuously live together as "husband and wife."  The appellant reported that it was the Veteran who pursued a divorce and that she did not want a divorce.  J.S. also testified that the appellant and the Veteran continued to live together until his death, and that when she was growing up, she did not know that they were getting divorced.  At the hearing, the appellant's representative also noted that the Veteran's death certificate lists J.S., the appellant's maiden name, as the Veteran's "surviving spouse."  

The Board concludes that the additional evidence received since the April 1999 decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the appellant's claim, nor does it raise a reasonable possibility of substantiating her claim when considered by itself or in conjunction with the evidence of record.  As documented above, the newly-obtained evidence includes statements from the appellant and others contending that the 1975 divorce between the appellant and Veteran should be considered invalid as the appellant did not sign divorce papers or have the opportunity to contest to the divorce, or, in the alternative, that the Veteran was incompetent at the time of the divorce on account of his chronic paranoid schizophrenia.  The newly-obtained evidence also includes statements providing that following the divorce, the appellant continued to care for the Veteran, which reportedly impacted her health, and that the appellant and Veteran continuously lived together as "husband and wife" until his death, but did not re-marry.  It also includes duplicate copies of evidence, such as the appellant and Veteran's 1958 marriage certificate, their 1975 final judgment of divorce, the Veteran's 1985 death certificate, and medical records showing treatment for the Veteran's schizophrenia.  There is no new and material evidence regarding the validity of the appellant and the Veteran's July 1975 divorce, or new and material evidence suggesting that the appellant was the Veteran's spouse at the time of his death.  Instead, the newly-obtained evidence, when considered on its own and in conjunction with previous evidence of record, is essentially repetitive, or otherwise cumulative, of evidence that was previously of record at the time of the April 1999 final decision and does not raise a reasonable possibility of substantiating her claim.  

To the extent that the appellant's representative maintains that the Veteran's death certificate constitutes new and material evidence in that it lists the appellant's maiden name as the Veteran's surviving spouse, as noted above, the death certificate was a part of the record at the time of the last final rating decision in April 1999.  As such, this evidence is duplicative of evidence that was previously of record.  Accordingly, as new and material evidence has not been received, the appellant's claim is not reopened.  See 38 C.F.R. § 3.156(a).  

In reaching this determination, the Board notes that it is sympathetic to the appellant's claim.  However, where, as here, there is no new and material evidence that has been received since the last final rating decision, the claim cannot be reopened, and it must be denied.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the claim to reopen the issue of whether the appellant can be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC, accrued benefits, and widow's pension, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


